Exhibit 10.09d

FOURTH AMENDMENT TO KIMMEL AUTOMOTIVE, INC. PENSION PLAN

PROVISIONS APPLICABLE TO KIMMEL AUTOMOTIVE PARTICIPANTS

The provisions set forth in this Appendix pertain only to those Participants who
have a frozen Accrued Benefit which was accrued under the Kimmel Automotive
Pension Plan, which was subsequently merged into GUST Amendment and Restatement
of the Monro Muffler Brake, Inc. Retirement Plan, dated April 1, 2002, as
amended (the “Plan”). The sections referenced below will supersede the parallel
provision in the body of the Plan document with respect to those Participants.

Retirement Benefit Provisions

Definitions

“Accrued Benefit” means the retirement benefit a Participant is entitled to
receive and is equal to his Accrued Benefit calculated pursuant to the
provisions of the Kimmel Automotive Pension Plan, frozen as of May 15, 2001, and
computed to the nearest cent. Such Participant’s Accrued Benefit shall not
consider any additional Years of Service beyond May 15, 2001, or any additional
Compensation beyond May 15, 2001.

Under the frozen Kimmel Automotive Pension Plan, a Participant’s Accrued Benefit
is a monthly pension, commencing on his Normal Retirement Age and continuing for
life, equal to 30% of his Final Average Compensation less 15% of his Adjusted
Average Compensation not in excess of Covered Compensation; provided, however,
that the monthly pension of any Participant who shall, at his Retirement date,
or date of termination, if earlier, have rendered fewer than 30 Years of Service
at such date, shall be reduced by 1/30th for each year that his full Years of
Service are less than 30.

However for Code Section 401(a)(17) Employees (Employees with Compensation in
excess of $150,000 in any year prior to 1994), the Normal Retirement Benefit
shall equal the greater of the preceding paragraph benefit, using all years of
Service and the

401(a)(17) Compensation limit in effect in the year of separation of service, or
if greater, the sum of (a) and (b) below:

(a) The frozen accrued benefit as of December 31, 1993 determined as if the
employee terminated on that date and using the
401(a)(17) limit(s) in effect on that date, plus

(b) The Employee’s accrued benefit determined under the formula applicable to
benefit accrual in years after December 31, 1993, using Years of Service after
December 31, 1993 and 401(a)(17) compensation limit(s) after December 31, 1993.

Any monthly pension benefit shall be reduced by an amount paid or payable to or
on account of any Participant under any other qualified pension plan of the
Employer to the extent that such amount paid or payable under such other
qualified pension plan is attributable to contributions paid by the Employer
with respect thereto, if such benefit under such other plan would result in a
duplication of pension benefits. The foregoing shall not apply, however, to
benefits payable under the Federal Social Security Act.

“Adjusted Average Compensation” has the same meaning as “Final Average
Compensation” except that Compensation for any year in excess of the Social
Security Taxable Wage Base in effect at the beginning of such year shall not be
taken into account.

“Covered Compensation” means the average of the maximum Taxable Wage Bases for
the 35 year period ending with the year in which the individual attains Social
Security retirement age. For purposes of calculating pension benefits for
Participants who terminate employment before normal retirement age, it shall be
assumed that the wage base in effect in the year of the Participant’s
termination shall remain the same until he reaches Social Security retirement
age.



--------------------------------------------------------------------------------

“Final Average Compensation” shall mean 1/12th of the average of the
Participant’s annual Compensation over the three consecutive full calendar years
during the ten Plan Years as an Employee, ending on or prior to the date as of
which benefits are calculated, which give the highest average. For purposes of
this paragraph, a “full calendar year” means a calendar year in which the
Employee was credited with at least 1,000 Hours of Service; provided, further,
that where the Employee is credited with at least 1,000 Hours during a calendar
year, his actual compensation for that year shall not be annualized. Adjusted
Average Compensation shall have the same meaning as Final Average Compensation,
except that compensation for any year in excess of the Social Security Taxable
Wage Base in effect at the beginning of such year shall not be taken into
account.

“Normal Retirement Date” means:

(a) for Participants who first became Participants prior to January 1, 1995, the
first day of the month coincident with or next following the Participant’s 65th
birthday;

(b) for Participants who first became Participants after December 31, 1994, the
first day of the month coinciding with or next following the Participant’s 65th
birthday, or the Participant’s 5th anniversary of joining the Plan, if later.

“Taxable Wage Base” means the contribution and benefit base in effect under
Section 230 of the Social Security Act at the beginning of the Plan Year.

“Year of Service” means a Plan Year in which an Employee has at least 1,000
Hours of Service, and all Plan Years from his date of hire, including years
prior to the adoption of the Plan, which are not otherwise excluded either due
to a Break in Service or as detailed below shall be used to determine Year of
Service under this paragraph. However, for years prior to January 1, 1977, “Year
of Service” shall be determined by the Employer employment records as of that
date, giving credit for a “Year of Service” for each calendar year in which an
Employee was employed for the full year.

If a Participant incurs five or more consecutive one-year Breaks in Service, he
shall lose credit for all Years of Service prior to the initial one-year Break
in Service unless:

(a) the Participant had a vested interest in his Accrued Benefit immediately
prior to his initial one-year Break in Service, or

(b) the number of his Years of Service prior to his initial one-year Break in
Service exceeds the number of his one-year Breaks in Service.

Amount of Retirement Benefit. Subject to the limits set forth herein, the
monthly normal retirement benefit payable to an Employee is equal to his frozen
Accrued Benefit as of May 15, 2001.

Early Retirement Benefit Provisions

“Early Retirement Date” means the date (prior to Normal Retirement Date) which
is the later of (1) the date on which a Participant or former Participant
attains the later of age 55 and (2) the date he completes ten Years of Service
with the Employer. Effective January 1, 1995, for any new Participant or for any
Participant who has not completed five Years of Service by December 31, 1994,
“Early Retirement Date” means the date (prior to Normal Retirement Date) which
is the later of (1) the date on which a Participant or former Participant
attains the later of age 62 and (2) the date he completes 20 Years of Service
with the Employer. A Participant shall become fully vested upon reaching his
Early Retirement Date if still employed.

A former Participant who separates from service after satisfying the service
requirement for Early Retirement and who thereafter reaches the age requirement
contained herein shall be entitled to receive benefits under this Plan.



--------------------------------------------------------------------------------

In the event that a Participant elects to begin receiving his benefit prior to
his Normal Retirement Date, his benefit shall equal his Accrued Benefit reduced
by 1/15th for each of the first five years and 1/30th for each of the next five
years that the date on which benefits commence precedes the Participant’s Normal
Retirement Date.

Late Retirement Provisions

At the request of a Participant, the Participant may be continued in employment
beyond Normal Retirement Date. In such event, no retirement benefit will be paid
to the Participant until the Participant actually retires, subject, however to
any required minimum distributions pursuant to Section 5.10. At the close of
each Plan Year prior to the Participant’s actual Retirement Date, a Participant
shall be entitled to a retirement benefit equal to the greater of (1) the
Actuarial Equivalent of the monthly retirement benefit such Participant was
entitled to at the close of the prior Plan Year, or (2) the Participant’s
Accrued Benefit determined at the close of the Plan Year. The monthly retirement
benefit calculated pursuant to this Section 5.2(h) shall be offset by the
actuarial value (determined pursuant to Section 1.3) of the total benefit
distributions (pursuant to Section 5.10) made by the close of the Plan Year.

Optional Forms of Benefit Payments

Optional Forms of Benefits. In the event a married Participant duly elects
pursuant to paragraph (a)(2) above not to receive benefits in the form of a
joint and survivor annuity, or if such Participant is not married, in the form
of a life annuity, the Administrator, pursuant to the election of the
Participant, shall direct the Trustee to distribute to a Participant or such
Participant’s Beneficiary an amount which is the Actuarial Equivalent of the
monthly retirement benefit provided in Section 5.1(c) in one or more of the
following methods:

(1) Monthly pension payable over the life of the Participant.

(2) Reduced monthly pension payable over the life of the Participant and the
life of the Participant’s designated Beneficiary (50% joint and survivor
annuity).

(3) Reduced monthly pension payable over the life of the Participant and the
life of the Participant’s designated Beneficiary (66 2/3% joint and survivor
annuity).

(4) Reduced monthly pension payable over the life of the Participant and the
life of the Participant’s designated Beneficiary (75% joint and survivor
annuity).

(5) Reduced monthly pension payable over the life of the Participant and the
life of the Participant’s designated Beneficiary (100% joint and survivor
annuity).

However, any such annuity may not be in any form that will provide for payments
over a period extending beyond either the life of the Participant (or the lives
of the Participant and the Participant’s designated Beneficiary) or the life
expectancy of the Participant (or the life expectancy of the Participant and the
Participant’s designated Beneficiary).

“Actuarial Equivalent”. For purposes of determining a lump sum, the Actuarial
Equivalent as of any determination date on or after April 1, 2008 shall be
determined as follows:

(a) for determination dates prior April 1, 2009, the greater of the value
determined under (i) or (ii):

 

  (i) Actuarial Equivalence as calculated in accordance with Code
Section 417(e)(3), Revenue Ruling 2007-67 and such other guidance as may be
issued by the Commissioner of Internal Revenue; provided that the “applicable
interest rate” shall be determined as of the month immediately preceding the
first day of the Plan Year;



--------------------------------------------------------------------------------

  (ii) Actuarial Equivalence as calculated in accordance with Code
Section 417(e)(3), Revenue Ruling 2007-67 and such other guidance as may be
issued by the Commissioner of Internal Revenue; provided that the “applicable
interest rate” shall be determined for the month of February immediately
preceding the first day of the Plan Year.

(b) for determination dates on or after April 1, 2009, the Actuarial Equivalent
basis as described in (a)(ii) above.

For purposes of determining optional forms of benefit payments not subject to
Code Section 417(e)(3), “Actuarial Equivalent” shall mean the dollar value of a
benefit computed on the basis of the Group Annuity Table for 1971 using 100%
male rates and an interest rate of seven percent (7%).

Involuntary Cashouts

The involuntary cashout provisions in Section 5.2(b) of the Plan shall apply.